DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a first elastic resistance element…configured to be attached….to measure’ in claims 1, 10, and 14
-‘a second elastic resistance element…configured to be attached….to measure’ in claims 1, 10, and 14
-‘a communication module configured to transmit’ in claim 1 interpreted as common wireless communication modules as known in the art such as Bluetooth and RFID per the specification
-‘a first stimulating element…configured to apply stimulation’ in claims 5 and 12
-‘a second stimulating element…configured to apply stimulation’ in claims 5 and 12
-‘a third elastic resistance element…configured to be attached….to measure’ in claim 6
-‘a third stimulating element…configured to apply stimulation’ in claim 7
-‘a fourth elastic resistance element…configured to be attached….to measure’ in claim 8
-‘a fourth stimulating element…configured to apply stimulation’ in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “elastic resistance element” as in claims 1, 6, 8, 10, and 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification is directed to material used for the resistance elements that change resistivity when they are stretched but Applicant’s specification does not detail the exact structures needed to actually measure this stretching. It is unclear exactly what structures are needed to measure the stretching/resistance of the resistance elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “stimulating element” as in claims 5, 7, 9, and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure provides no structure for this element and at best describes the element only by what type of stimulation it can be such as electrical. There appears to be no structures for these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the skin" in 5, 6, 9, and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the term ‘a conductive material’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim 1 recites ‘a body on the first part and the second part’ it is unclear if this body is what the resistance elements are attached to or not. It is unclear how the body is oriented/positioned relative to the elements in the claim.
Claim 3 recites the limitation "the form" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the skin" in Lines 2, 3, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the skin" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the term ‘a conductive material’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 7 recites the limitation "the skin" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the term ‘a third stimulating element’ but it is unclear how there can be a ‘third’ without a previous ‘first’ and ‘second’.
Claim 8 recites the term ‘a conductive material’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 8 recites the limitation "the skin" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the term ‘a fourth elastic resistance element’ but it is unclear how there can be a ‘fourth’ without a previous ‘third’.
Claim 9 recites the term ‘a fourth stimulating element’ but it is unclear how there can be a ‘fourth’ without a previous ‘first’, ‘second’, and ‘third’.
Claim 9 recites the limitation "the skin" in Line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the skin" in 7, 8, 10, 11, and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the term ‘a conductive material’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim 10 recites ‘a body in the first part and the second part’ it is unclear if this body is what the resistance elements are attached to or not. It is unclear how the body is oriented/positioned relative to the elements in the claim.
Claim 11 recites the limitation "the degree of curvatures" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites ‘determining whether the degree of curvatures…is a preset threshold’ and it is unclear what this is meant to mean. It is unclear how one measures of a threshold or if this is meant to mean if the degree of curvature is at or above a threshold.
Claim 12 recites the limitation "the skin" in 3, 4, 5, and 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the degree of curvatures" in Lines 9 and 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites ‘transmitting a signal’ but it is unclear which structure of the claim is able to provide such functionality. 
Claim 13 recites ‘transmitting an alarm’ but it is unclear which structure of the claim is able to provide such functionality. 
Claim 13 recites the limitation "the degree of curvatures" in Lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the skin" in 5, 6, 8-9, and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the term ‘a conductive material’ twice in the claim thus making it unclear if each recitation refers to the same element or not.
Claim 14 recites ‘a body in the first part and the second part’ it is unclear if this body is what the resistance elements are attached to or not. It is unclear how the body is oriented/positioned relative to the elements in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7, 9, and 12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5, 7, 9, and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Each of the claims recite an element that is ‘attached onto the skin…or inserted to be located into the skin’ thus positively reciting the skin of a user and thus a human organism. Examiner notes each of the claims should be amended similarly to claim 1 which recites elements ‘configured to be attached onto or inserted’.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as under 35 U.S.C. 101 for claims 5,7, 9, and 12 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the Weber (US 2010/0036287) reference.
Regarding the independent claims, Weber teaches a posture monitoring device configured to monitor a posture by measuring a degree of stretching of a first part and a second part of a dorsal part which are divided by a spinal column (Abstract; Figure 1), the posture monitoring device comprising: 
a first elastic resistance element (one of bending-sensitive detector 10 in Figure 1) which is configured to be attached onto or inserted into the skin of the first part (Figure 1; Paragraph 0036; ‘Strip-shaped elastic bands extend in FIG. 1 along the back parallel to the spine. They are fixed on the back by means of fixing elements 20.’), disposed to measure the degree of stretching of the skin of the first part in a longitudinal direction of the spinal column, and made of a conductive material to have elasticity (Paragraph 0037); 
a second elastic resistance element (other of bending-sensitive detector 10 in Figure 1)  which is configured to be attached onto or inserted into the skin of the second part (Figure 1; Paragraph 0036; ‘Strip-shaped elastic bands extend in FIG. 1 along the back parallel to the spine. They are fixed on the back by means of fixing elements 20.’), disposed to measure the degree of stretching of the skin of the second part in the longitudinal direction of the spinal column, and made of a conductive material to have elasticity (Paragraph 0037); 
a communication module configured to transmit data output from the first elastic resistance element and the second elastic resistance element to a controller so as to calculate information about mechanical strain occurring in the first elastic resistance element and the second elastic resistance element and information about curvatures of a body on the first part and the second part (Paragraph 0041; ‘Thus, it is possible to reduce the dimension and the weight of the bending sensor as a whole. It is, of course, also possible to transmit the detected movement parameters via a wireless connection, for instance, Bluetooth (IEEE 802.15.1), WLAN (IEEE 802.11), or UMTS. The evaluation and storage of the detected movement parameters may thus be assigned to external computers.’).
Weber does not teach a power supply device configured to apply a current or a voltage to the first elastic resistance element and the second elastic resistance element through electrodes formed on both ends of each of the first elastic resistance element and the second elastic resistance element. And in light of both the disclosure of Weber and Applicant’s disclosure it would be unclear as to why one of ordinary skill in the art would add this feature to Weber. It would appear to modify Weber to have this feature would require improper hindsight. This distinguishes the claimed invention over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791